Citation Nr: 0841460	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-22 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for lumbosacral strain, 
claimed as secondary to service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
April 1988, with unverified period(s) of Reserve duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 25, 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

Competent clinical and lay statement evidence of record is in 
equipoise as to whether the veteran's lumbosacral strain is 
secondary to his service-connected left ankle disability.


CONCLUSION OF LAW

The veteran's lumbosacral strain disability is proximately 
due to, and the result of, the veteran's service-connected 
left ankle disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice

The Board notes that the veteran was provided VCAA notice in 
letters issued in March 2002 and July 2004.  The letters 
apprised the veteran of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  As the VCAA notice was provided prior to 
the initial adjudication denying the claim, the timing of 
provision of the notice was in compliance with Pelegrini.  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim. As previously defined by the courts, those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability. Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Neither the March 2002 nor July 2004 VCAA notice letter 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.  However, the Board finds 
that there is no prejudice to the veteran in deciding this 
appeal as no disability rating or effective date is assigned 
in this decision, and such will be assigned when this Board 
decision is implemented by the RO.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The veteran 
was afforded a VA examination to determine the etiology of 
the disability at issue in July 2004.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

II.  Applicable Law

Disability which is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2008); Allen v. 
Brown, 7 Vet.App. 439 (1995).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked any piece of evidence 
that is not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
veteran's claim, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

III.  Factual Background

The veteran asserts that he experienced lumbosacral strain as 
a result of a service-connected ankle injury.  By a rating 
decision March 18, 2002, the veteran was granted service 
connection for postoperative residuals of a left ankle 
disability.  On June 18, 2004, the veteran requested service 
connection for knee and back disabilities and averred that he 
had knee and back disabilities secondary to his service-
connected ankle disability, which caused him to have an 
altered gait.  The rating decision dated October 25, 2004, 
granted service connection for left knee strain; service 
connection for lumbosacral strain was denied.  

The veteran's service medical records (SMRs) note as medical 
history that the veteran suffered left ankle injuries and one 
football related knee injury prior to entry into the service.  
The veteran entered active duty on September 25, 1985.  One 
week later, on October 2, 1985, he reported to medical 
personnel that he had been experiencing left knee pain for 
one week due to stepping in a hole and injuring his knee.  
The SMRs from October and November 1985 indicate the veteran 
had a history of chronic left ankle instability with multiple 
left ankle sprains.  The SMRs further note on February 27, 
1987, that stress films, apparently related to the veteran's 
pre-service football injury, from the Great Lakes NTC 
indicated "marked laxity."  On June 18, 1987, the veteran 
underwent the Chrisman-Snook reconstruction procedure on his 
left ankle to improve stability.  According to the medical 
records, the veteran has continued to have ankle problems.

At the time of his separation from the service in 1988, the 
veteran reported "recurrent back pain" on a Standard Form 
(SF) 93 (report of medical record history).  However, on a 
May 1991 SF 93, completed for reserve duty, he indicated he 
had never had recurrent back pain.  Moreover, his medical 
examination record from 1991 does not indicate he had 
experienced any back pain. 

A private medical record from 2000 indicates the veteran 
sought medical treatment for back pain in 2000 from 
University Orthopaedic Associates, Inc.  At that time, the 
physician's assessment was that the veteran was having 
secondary knee problems with some low back strain due to his 
left ankle disability.  

A 2005 private physician's diagnosis of lumbar sprain/strain 
states that the veteran's low back and sacroiliac joint 
problems are secondary to his foot condition.  

The RO denied the veteran's claim based on July 2004 and July 
2005 VA examiner's opinion that the veteran's back pain was 
not likely caused by his service-connected left ankle 
disability, but instead by a fall in 2003.  In the report of 
the July 2004 VA examination, it was noted as medical history 
that the veteran reported having developed back strain after 
he slipped in a hole with his left ankle and twisted his 
back, one year earlier.  The examiner diagnosed lumbosacral 
strain, characterized as a separate injury/disability, not 
related to the service-connected left ankle disability.  The 
veteran continues to aver that his service-connected left 
ankle disability caused the 2003 fall, which in turn, caused 
the back pain.  There are no medical records or incident 
reports in the case file regarding a fall in 2003.  



IV.  Analysis

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms, such as having 
back pain since a specific event.  See, e.g., Layno  v. 
Brown, 6 Vet. App. 465 (1994).  Competency of evidence, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006) (The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.)

The veteran is competent to report that he has experienced 
back pain since 2003, following a fall involving his left 
ankle.  However, he is not competent to diagnose chronic 
residual lumbar spine disability.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Although the veteran is competent to 
report his experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinion on medical diagnosis or causation 
competent.  Nevertheless, upon review and weighing of the 
evidence of record as a whole, the Board finds that his 
statements as to the onset of his low back symptoms are also 
credible, as they are consistent with competent clinical 
evidence of record.  Further, there is no evidence 
contradicting the veteran's statements as to the cause of his 
fall.  As such, the Board finds the veteran's credible and 
competent statements to be probative.

The May 2000 private medical opinion that the veteran had low 
back disability secondary to his left ankle disability was 
based on physical examination, x-ray assessment, and the 
veteran's statements made in conjunction with him seeking 
medical treatment for back pain, at a time prior to his 
filing a claim for VA compensation benefits for service 
connection for a back disability.  As noted above, the 
veteran was competent to provide statements as to events he 
experienced, including the onset of back pain.

The report of a July 2004 VA examination included a physical 
examination and a review of the veteran's medical records, 
and noted that the veteran reported the same history of a 
fall involving the left ankle.  The examiner diagnosed 
lumbosacral strain.  While the examiner opined that the 
veteran had sustained a separate back injury, not likely 
related to his service-connected ankle injury, such opinion 
is not dispositive of the issue on appeal.

The February 2005 opinion that the veteran's low back 
disability is secondary to his "foot" condition was made by 
a treating private chiropractor, but does not reflect a 
review of the veteran's medical records.  

Accordingly, the Board must weigh the probative values of all 
the opinions in the matter.  The probative value of medical 
opinion evidence is based on the medical expert's review of 
pertinent historical data, personal examination of the 
patient, and the examiner's knowledge and skill in analyzing 
the data.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).

Opinions by two private clinicians support the veteran's 
claim.  However, there is no evidence these clinicians 
reviewed any portion of the evidence contained in the 
veteran's claims file.  The clinicians relied on the 
veteran's statement regarding a fall in 2003, rather than an 
actual review of any records regarding that fall.  This makes 
their opinions somewhat lacking in authority, although the 
veteran was competent to provide statements as to events and 
symptoms that he experienced.

The VA opinion secured by the Board, is also somewhat lacking 
in probative value in that there is no mention of the 
veteran's 1988 statement of recurrent back pain.  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  See also Mariano v. 
Principi, 17 Vet.App. 305, 312 (2003) (holding that VA 
medical examiner's conclusions were of "questionable 
probative value" because examiner failed to consider certain 
information).

In deciding this issue, the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, and 
finds that the record provides an approximate balance of 
negative and positive evidence on the merits.  Therefore, on 
the basis of the above analysis, and after consideration of 
all of the factors, the Board finds that the evidence of 
record is sufficient to establish that the veteran's current 
lumbosacral strain is secondary to the service-connected left 
ankle disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.  




ORDER

Entitlement to service connection for lumbosacral strain, as 
secondary to service-connected left ankle disability is 
granted. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


